Citation Nr: 0408037	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right wrist.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left ankle.

4.  Entitlement to an increased disability rating for a 
service-connected peptic ulcer disease with gastritis, rated 
as 20 percent disabling prior to September 1, 2003, and rated 
as noncompensable from September 1, 2003.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1995 to April 1997.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The RO has characterized the first three issues on appeal as 
entitlement to service connection for low back pain, 
entitlement to service connection for arthritis of the right 
wrist, and entitlement to service connection for arthritis of 
the left ankle.  However, given that the RO previously denied 
the veteran entitlement to these benefits and the RO's 
decision became final, the veteran must submit new and 
material evidence to reopen these claims.  The Board has thus 
recharacterized the first three issues on appeal as noted on 
the title page of this decision.  

In this regard, the Board notes that the claims were 
previously denied on the basis that they were not well 
grounded in a February 1999 rating decision.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Among other things, this law eliminated the requirement that 
a claimant submit a well-grounded claim in order to obtain VA 
assistance in obtaining and developing evidence relevant to 
the claim.  The VCAA also specifically provided that, in the 
case of any claim for benefits denied or dismissed by VA or a 
court because the claim was not well grounded where that 
denial or dismissal became final during the period beginning 
on July 14, 1999, and ending on November 9, 2000, VA shall, 
upon the request of the claimant or on VA's own motion, order 
the claim readjudicated as if the denial or dismissal had not 
been made.  However, in this case, the claims were denied as 
not well grounded prior to July 14, 1999, and therefore the 
February 1999 rating decision is final, and the claims may 
only be considered again if new and material evidence is 
submitted to reopen them.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

With regard to the claim for an increased rating for peptic 
ulcer disease, the Board notes that the Board granted service 
connection in January 2000, and the RO assigned a 20 percent 
disability rating in a April 2000 rating decision 
implementing the Board's decision.  The veteran filed a 
notice of disagreement with the initial rating assigned and a 
statement of the case was issued in May 2000; however, the 
veteran did not perfect his appeal to the Board by filing a 
substantive appeal.  In June 2001, the veteran filed a claim 
for an increased rating for peptic ulcer disease.  The RO 
continued the 20 percent rating in rating decision dated in 
October 2001 and March 2002.  The veteran filed a notice of 
disagreement in March 2002, a statement of the case was 
issued in July 2002, and the veteran perfected his appeal of 
the March 2002 rating decision by filing a substantive appeal 
in January 2003.  In February 2003, the veteran failed to 
report for a VA examination pertaining to the peptic ulcer 
disease and the RO, in February 2003, proposed to reduce the 
rating to noncompensable.  In a June 2003 rating decision, 
the RO reduced the rating to noncompensable, effective 
September 1, 2003.

A hearing was held on June 19, 2003, in Jackson, Mississippi, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further 
action.


REMAND

The veteran seeks the reopening of his previously denied 
claims of entitlement to service connection for low back pain 
and arthritis of the right wrist and left ankle, and an 
increased disability rating for peptic ulcer disease with 
gastritis.  For the following reasons, additional development 
is necessary before the Board can decide these claims.

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Since the VCAA was enacted, the United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
this case, VA has not strictly complied with the notification 
and assistance provisions of the VCAA.  

First, according to testimony presented at a videoconference 
hearing held in November 1999, in support of another claim, 
and at the Board hearing held at the RO in June 2003, there 
is relevant evidence that is outstanding and needs to be 
secured in support of the veteran's claims, including 
evidence pertaining to the application to reopen previously 
denied claims.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996) (holding that, where VA is on notice of the existence 
of evidence that might constitute new and material evidence 
to reopen a claim, VA should inform the veteran to submit it 
and assist him, where possible, in obtaining it).  This 
evidence consists of records of the veteran's back, right 
wrist, and digestive system treatment, dated since 1997, at 
the emergency room of Lawrence County Hospital in Monticello, 
Mississippi, and King's Daughter Hospital in Brookhaven, 
Mississippi, and by Dr. Freedman, dated in 1998, and Dr. 
Wilson.  See Tr. at 3-4 (Nov. 23, 1999); Tr. at 5-6, 16-18, 
24-26 (June 19, 2003).  Records of this treatment are 
pertinent to the veteran's claims; therefore, the RO should 
secure them on remand.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, such an examination might be necessary if, following 
additional development, the claims for service connection are 
reopened based on new and material evidence.  38 C.F.R. 
§ 3.159(c)(4) (2003).  With regard to the veteran's claim for 
an increased disability rating for peptic ulcer disease with 
gastritis, an VA examination is in order given that, during 
his recent hearing, the veteran alleged that, as a result of 
his service-connected digestive system disability, he had 
lost 30 pounds during the previous six months.  Accordingly, 
an examination is necessary so that an examiner can address 
the current level of impairment caused by the veteran's 
digestive system disability in terms of the rating schedule.  

Third, since the VCAA was enacted, the United States Court of 
Appeals for Veterans Claims has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In January 2002, the RO sent the veteran VCAA notice, but the 
information provided therein pertained to three of the 
veteran's four claims.  It did not satisfy the VCAA's notice 
requirements with regard to the veteran's claim to reopen the 
previously denied claim of entitlement to service connection 
for a left ankle disorder.  Accordingly, on remand, the RO 
should send the veteran another letter that includes all of 
the required information noted below.  

Fourth, although the Board may consider whether new and 
material evidence had been submitted to reopen the claims for 
service connection even though the RO did not do so, the 
Board may only do so if it can show that the veteran would 
not be prejudiced by the Board's considering this matter in 
the first instance.  Because the veteran has not been 
provided with notice of the regulations pertaining to 
reopening previously denied claims, including 38 C.F.R. 
§ 3.156(a), the Board concludes that this notice is required 
before the Board may consider this matter.  Jackson, 265 
F.3d. at 1370-71.

This case is REMANDED for the following:

1.  VA should inform the veteran what 
information or evidence is needed to 
reopen his claims for service connection 
and to substantiate his claim for an 
increased rating.  VA should notify him of 
the regulations pertaining to reopening 
the previously denied claims for service 
connection including 38 C.F.R. § 3.156(a).  
VA should notify him which evidence, if 
any, he must obtain and submit and which 
evidence, if any, will be retrieved or 
developed by VA.

2.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since his period of 
active duty and whose records are not 
already in the claims file.  VA should 
specifically seek information on the 
providers the veteran has already 
identified, including the emergency room 
of Lawrence County Hospital in Monticello, 
Mississippi; King's Daughter Hospital in 
Brookhaven Mississippi; Dr. Freedman; and 
Dr. Wilson.  

3.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
medical providers identified.  If any 
records are unavailable, VA should note 
this fact in writing in the record.

4.  VA should afford the veteran a VA 
examination of his service-connected 
digestive system disability.  VA should 
notify the veteran that if he does not 
attend the scheduled examination, his 
failure to do so might adversely affect 
his claim.  The purpose of this 
examination is to determine the nature 
and severity of the symptoms of that 
disability.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should describe the nature 
and severity of all symptoms of the 
veteran's digestive system disability.  
The examiner should specifically indicate 
whether the veteran has: a mild ulcer 
with recurring symptoms once or twice 
yearly; a moderate ulcer with recurring 
episodes of severe symptoms two or three 
times yearly averaging 10 days in 
duration or with continuous moderate 
manifestations; a moderately severe ulcer 
with impairment of health manifested by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or a severe ulcer with pain 
only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.  

5.  If, in response to the above 
development, VA concludes that the claims 
for service connection may be reopened, 
VA should then decide whether VA medical 
examinations or opinions are needed to 
decide the claims.  38 C.F.R. 
§ 3.159(c)(2).  If so, VA should notify 
the veteran that if he does not attend 
the scheduled examinations, his failure 
to do so might adversely affect his 
claims.  

6.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  

7.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



